UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1 OF DUTY TO FILE REPORTS UNDER SECTIONS13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-50915 UNIVERSAL POTASH CORP, INC. (Exact name of registrant as specified in its charter) 1174 Manitou Drive N.W. PO Box 363 Fox Island, WA 98333 253-549-4336 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.0001 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to filereports: Rule12g-4(a)(1) x Rule12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule12h-3(b)(1)(ii) ¨ Rule 12h-3(b)(2) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: Eighty One Pursuant to the requirements of the Securities Exchange Act of 1934, Universal Potash Corp., Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Universal Potash Corp, Inc. Date: June 14, 2010 By: /s/ Kevin Murphy Name: Kevin Murphy Title: President and Chief Executive Officer
